Reversing. *Page 247 
Mabel Fannin, who conducts a mercantile business in Prestonsburg, Ky., under the firm name of Great Savings Store, has recovered judgment against the Prestonsburg Water Company, a corporation, in the sum of $3,000 for the destruction of a stock of goods by fire alleged to have been caused by the failure of the water company to furnish water for fighting fire in accordance with the provisions of an ordinance under which it was operating its plant. The water company is appealing.
One of the grounds argued for reversal is that the court erred in permitting witnesses to give an opinion as to the value of the stock of goods without showing that the witness was qualified to speak on the subject and had knowledge of facts on which to base an opinion. Some witnesses, who had frequently been in the store and had seen the stock of goods, were permitted to give an opinion concerning its value. This should not have been permitted unless it was reasonably made to appear that the witnesses by inspection and observations had some knowledge of the quantity and quality and value of different kinds of merchandise carried in the store.
In all material respects, the pleadings, evidence, etc., are the same as in the case of Prestonsburg Water Company v. William Dingus, 271 Ky. 240, 111 S.W.2d 661, this day decided, and on the authority of the opinion in that case and for the reasons assigned, the judgment is reversed and the cause remanded for proceedings in conformity with that opinion. All other questions being reserved.
Whole court sitting.